DONALDSON, Judge.
This court's prior judgment has been reversed and the cause remanded by the Alabama Supreme Court. Ex parte Price, 244 So.3d 949 (Ala. 2017). In compliance with the supreme court's opinion, we reverse the judgment in favor of Alabama One Credit Union and William A. Lunsford, and the cause is remanded to the Tuscaloosa Circuit Court for proceedings consistent with the opinion of the Alabama Supreme Court.
REVERSED AND REMANDED.
Thompson, P.J., and Pittman, Thomas, and Moore, JJ., concur.